DETAILED ACTION
	The reply filed 08 December 2021 is not fully responsive to the prior office action because of the following omission(s) or matter(s). See 37 CFR 1.111.

Election/Restrictions
Newly submitted claims 21-36 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: 
The originally prosecuted claims 1-20 are directed toward and ultrasonic apparatus comprising an ultrasonic probe configured to transmit ultrasonic beams to an image production region comprised of a first, second and third region, the second region lying between said first and said third region as depicted in figs. 2, 4, and 11 and [0036], while new claims 21-36 are directed toward an ultrasonic apparatus comprising an ultrasonic probe configured to transmit ultrasonic beams to an image production region comprised of only a first and a second region, wherein the second region partially overlaps the first region which is not a feature disclosed in the specification. The species are mutually exclusive in that the first species of the original filed claims require 3 regions (e.g. first and third region with a second in between) while the newly filed claims require only 2 regions which overlap.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 21-36 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  
	the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
⦁	the inventions are likely to raise different non-prior art issues under 35 U.S.C. 112.


For example, original claims 1-20 require a third ultrasonic region and do not recite any overlap between the first, second, and third regions, while new claims 21-36 would require a field of search comprising only at least two regions which partially overlap.  The distinctions between the species of the originally filed claims and the newly filed claims would require different fields of search and search syntax. Furthermore, since there does not appear to be disclosure of overlapping regions in the originally filed disclosure, examination of the distinct inventions would show that they are subject to different non-prior art considerations. 

Since the above-mentioned reply appears to be bona fide, applicant is given a shortened statutory period of TWO (2) MONTHS from the mailing date of this notice within which to supply the omission or correction in order to avoid abandonment. EXTENSIONS OF THIS TIME PERIOD MAY BE GRANTED UNDER 37 CFR 1.136(a), but in no case can any extension carry the date for reply to this letter beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BROOKE L KLEIN whose telephone number is (571)270-5204. The examiner can normally be reached Mon-Fri 7:30-4.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on (571) 270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BROOKE LYN KLEIN/Examiner, Art Unit 3793    

/AMANDA LAURITZEN MOHER/Primary Examiner, Art Unit 3793